Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 10/5/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application 16754396 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
	Applicant's arguments submitted 10/5/21 regarding the amended claims have been considered, and are found to be at least partially persuasive.  Examiner particularly notes the following section(s) (REMARKS, p. 12):

    PNG
    media_image1.png
    593
    738
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 1-21 are allowed.
Regarding claim 1, the prior art does not teach or suggest “A retroreflective sheet” including the specific arrangement for “said particles being in contact with the retroreflective elements and the back face layer,” as set forth in the claimed combination(s). It is noted that the term “back” has particular meaning for an ordinarily skilled artisan in this art, as depicted in the Figures of the present application.
With respect to claims 2-21, these claims depend on claim 1 and are allowable at least for the reasons stated supra.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872